SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement JOHN HANCOCK FUNDS II (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: JOHN HANCOCK FUNDS II 601 Congress Street Boston, Massachusetts 02210-2805 August 3, 2010 Dear Shareholder: Enclosed is the Information Statement of John Hancock Funds II (“JHF II”) regarding a new subadvisory agreement with QS Investors, LLC (“QS Investors”) for each of the following series or funds of JHF II: the five Lifestyle Portfolios, the nine Lifecycle Portfolios and the All Cap Core Fund (collectively, the “funds”). QS Investors succeeded Deutsche Investment Management Americas Inc. (“DIMA”) as subadviser to the funds effective August 1, 2010. Under the new subadvisory agreement, QS Investors provides, as DIMA formerly provided, manager optimization services for the Lifestyle and Lifecycle Portfolios and asset management services for the All Cap Core Fund. MFC Global Investment Management (U.S.A.) Limited has provided and continues to provide asset management services for the Lifestyle and Lifecycle Portfolios as principal subadviser. The Board of Trustees of JHF II approved the new subadvisory agreement with QS Investors in anticipation of its organization by members of DIMA’s Quantitative Strategies Group as a new firm separate and independent from DIMA. The personnel of DIMA’s Quantitative Strategies Group who provided subadvisory services to the funds are expected to continue to provide such services as personnel of QS Investors.
